DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “the adhesion adapted for adherence to a foundation mold during oral placement, for positioning the flexible appearance strip on the gumline portion for repositioning” is indefinite for several reasons.  First, the limitation contradicts 
Regarding claim 20, it is unclear how, specifically, the adhesion (e.g. an adhesive film) defines a distance of the gumline portion to the positioned dental elements.  For example it is unclear what structure or function allows the adhesion to perform the function as such.  Clarification is required. 
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Biggs (US 2789353) in view of Zun (US 2003/0124481 A1).
Regarding the above claims, Biggs discloses a positioning device (see Fig. 6-13) for a dental appliance, comprising: a flexible appearance strip (13/14) for rendering a visual image approximating a finished dental appliance (see col 5, lines 10-20; col 6, lines 10-22, 55-64 and col 7, lines 19-31), the appearance strip having a gumline portion (31) and a tooth portion (29/30), the tooth portion depicting a visual appearance of dental elements (30) for inclusion in the dental appliance; 
the gumline portion adapted for positioning based on a gumline location of the finished dental appliance (adapted to be used as such, see citations above); 
a gumline contour (e.g. line formed by upper root ends 19 of teeth 30 and straight line segments of portion 29 there between, with its intersection with portion 31) separating the gumline portion and the tooth portion defining a separation (see col 6, lines 55-64 which states that tooth portion may be separated at gumline contour); 
an adhesion (e.g. wax, see col 7, lines 29-31) on the gumline portion (at least in part to secure on mold), the adhesion adapted for adherence to a foundation mold during oral placement (capable of being used as such; see Title, and col 1, lines 15-17, and claims; foundation mold not positively required or a part of the claimed positioning device), the adhesion for positioning the flexible appearance strip on the gumline portion for repositioning to achieve an aesthetically pleasing appearance (as best understood by the Examiner, the adhesion (wax) is capable of positioning the strip on the gumline portion if so desired; e.g. separated strip/gumline portion can be repositioned if so desired; as best understood by the Examiner); 
the foundation mold (not positively required/recited) receptive to the gumline portion for positioning of dental elements in the foundation mold capable of receiving a molding material based on the gumline contour defined by the gumline portion (see citations above and Figs. 9-13; capable of being used as such) to result in a rigid appliance (capable of being used as such; e.g. a foundation mold, not positively required, is capable of receiving molding material to aid in forming a rigid appliance, if so desired); 
the flexible appearance strip including the separation defining the gumline portion (see above), the separation configured for detachment of the tooth portion and the gumline portion (see above);
 the gumline contour indicative of a demarcation (demarcation formed by change of color at least between teeth and red color of gums, see citations above, where papilla would be formed in denture) between a foundation (e.g. formed denture base; as best understood by the Examiner) formed from the foundation mold and the positioned dental elements (e.g. placed teeth whose arrangement and shape corresponds to that of positioning device; as best understood by the Examiner), the adhesion fixing the gumline portion to the foundation mold to guide the placement of the elements according to the gumline contour (capable of being used as such). 
 Biggs additionally discloses wherein each of the dental elements in the appliance corresponds to a tooth being replaced by a respective dental element (see citations above and generally throughout; per claim 2); wherein the adhesion is an adhesive film coated on an oppose side of the strip (e.g. wax layer to attach to 22, see citations above; per claim 3); wherein the separation is based on an image scan of a patient gum line (e.g. based on a photograph of an average arch with teeth applied, and is therefore based on the image of a patient gum line; per claim 8); wherein the separation is defined by a straight line defining the gumline (e.g. at least in part, for example straight line segments of portion 29 between teeth tips 19 at its intersection with 31, see citations above; per claim 9); and wherein the adhesion defines a distance of the gumline portion to the positioned dental elements (adhesion allows positioning 
Biggs discloses all the features of the claimed invention, as explained above, including wherein the separation is between the gumline portion and the tooth portion, the tooth portion separable at the separation to define the gumline contour of the teeth meeting the gum (see above), but does not disclose that the separation comprises perforations along the separation as required.  
Zun, however, teaches a dental flexible appearance strip (10) with separations between different regions formed by perforations (see [0031]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Biggs to include Zun’s perforations defining a separation, as such modification would allow for easier separation of the sections and reduce the need for tools to do so.  
Regarding claim 7, the term “the separation is formed from laser perforations” is a product by process limitation; that is, the perforations are formed by a laser.  As noted in MPEP 2113 product by process limitations are not limited by the particular steps of the process, e.g. laser perforating, but only by the particular structure imparted by the step (e.g. a perforation).  In the instant case, Biggs/Zun discloses a separable portion, the separation being formed by perforations at the gumline contour (see combination and citations above).  Therefore, all structure limitations of the term are met by the prior art. 
Response to Arguments
Applicant's arguments filed 1/28/21 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection/interpretation above necessitated by Applicant’s amendments. 
Briefly, the Examiner notes that Applicant’s arguments to Biggs have been fully considered but they are not persuasive since they do not address the combination as a whole, and only argue the disclosed functional use of the device.  The arguments additionally do not traverse the teachings of the structural limitations in the prior art, or why the prior art device could not achieve the function as claimed. As such the arguments to Biggs are not commensurate with the scope of the claims. 
Regarding the “foundation mold” the Examiner notes that as evidenced by the instant arguments (see arguments page 5), the foundation mold is not required nor a part of the claimed flexible appearance strip (“to which the claimed positioning device is applied”).  
Finally, regarding the combination of Zun, the arguments do not address the rejection as a whole as explained above.  Zun is only addressed individually, and not as it is applied in the combination above.  Namely, as explained above, Zun teaches providing a separation between desired areas on a dental appearance approximating film as easy to separate perforations, allowing independent and separate consideration and review if so desired.  Therefore, Applicant’s arguments have been fully considered but are not persuasive and additionally do not address the new grounds of rejection/interpretation above necessitated by Applicant’s amendments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 2009/0142734 teaches a similar dental appearance strip with tooth and gum portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/EDWARD MORAN/Primary Examiner, Art Unit 3772